PER CURIAM.
Gordon L. Finch, Jr., takes this appeal from a finding of contempt for failure to make alimony payments. The contempt order did not expressly find that appellant had the present ability to pay as required by Bowen v. Bowen, 471 So.2d 1274 (Fla.1985). Because we perceive that there was sufficient evidence from which the trial judge could have made that finding, we remand for the trial judge to make such finding or to vacate the contempt order. Faircloth v. Faircloth, 339 So.2d 650 (Fla.1976); Brown v. Brown, 502 So.2d 77 (FLa. 3d DCA 1987).
SCHOONOVER, C.J., and CAMPBELL, and SCHEB, JJ., concur.